BLODGETT, J.
Heard upon motion for new trial after verdict for plaintiff for $200.
The action arose from an automobile collision at the intersection- of Crans-ton street and Superior ’ street, August'5, 1923.
For plaintiff: Clifton I. Munroe.
For defendant: Thomas F. Farrel.
Plaintiff 'was driving a car on Cranston street toward Arlington. Defendant was driving a car on Superior street toward tlie intersection. Defendant liad tlie right of way as plaintiff was approaching upon his left.
Plaintiff claimed that defendant came into the intersection upon the left side of Superior street and that he, plaintiff, as soon as he observed defendant’s car swung to his, plaintiff’s left, but that defendant kept on going and struck plaintiff’s car.
The testimony was conflicting and it was the duty of each driver in approaching an intersection to have his car under control. The only conclusion the Court can reach from the testimony is that neither had his car under such control as the statute requires.
Motion for new trial granted.